
	
		II
		Calendar No. 1093
		110th CONGRESS
		2d Session
		S. 3263
		[Report No. 110–510]
		IN THE SENATE OF THE UNITED STATES
		
			July 15, 2008
			Mr. Biden (for himself,
			 Mr. Lugar, Mr.
			 Obama, Mr. Hagel,
			 Mr. Kerry, Mr.
			 Casey, Mrs. Boxer,
			 Mr. Durbin, Mr.
			 Carper, Mrs. Clinton,
			 Mr. Dodd, and Mr. Whitehouse) introduced the following bill; which
			 was read twice and referred to the Committee on Foreign
			 Relations
		
		
			September 26 (legislative day, September 17),
			 2008
			Reported by Mr. Dodd,
			 without amendment
		
		A BILL
		To authorize appropriations for fiscal years 2009 through
		  2013 to promote an enhanced strategic partnership with Pakistan and its people,
		  and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enhanced Partnership with Pakistan
			 Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)The people of
			 Pakistan and the United States have a long history of friendship and comity,
			 and the vital interests of both nations are well-served by strengthening and
			 deepening this friendship.
			(2)In February 2008,
			 the people of Pakistan elected a civilian government, reversing months of
			 political tension and intrigue, as well as mounting popular concern over
			 governance and their own democratic reform and political development.
			(3)A democratic,
			 moderate, modernizing Pakistan would represent the wishes of that country’s
			 populace, and serve as a model to other countries around the world.
			(4)Pakistan is a
			 major non-NATO ally of the United States, and has been a valuable partner in
			 the battle against al Qaeda and the Taliban.
			(5)The struggle
			 against al Qaeda, the Taliban, and affiliated terrorist groups has led to the
			 deaths of several thousand Pakistani civilians and members of the security
			 forces of Pakistan over the past 6 years.
			(6)Since the
			 terrorist attacks of September 11, 2001, more al Qaeda terrorist suspects have
			 been apprehended in Pakistan than in any other country, including Khalid Sheikh
			 Muhammad, Ramzi bin al-Shibh, and Abu Faraj al-Libi.
			(7)Despite the
			 sacrifices and cooperation of the security forces of Pakistan, the top
			 leadership of al Qaeda, as well as the leadership and rank-and-file of
			 affiliated terrorist groups, are believed to use Pakistan’s Federally
			 Administered Tribal Areas (FATA) as a haven and a base from which to organize
			 terrorist actions in Pakistan and with global reach.
			(8)According to a
			 Government Accountability Office Report, (GAO–08–622), since 2003, the
			 administration’s national security strategies and Congress have recognized that
			 a comprehensive plan that includes all elements of national power—diplomatic,
			 military, intelligence, development assistance, economic, and law enforcement
			 support—was needed to address the terrorist threat emanating from the
			 FATA and that such a strategy was also mandated by section 7102(b)(3)
			 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law
			 108–458; 22 U.S.C. 2656f note) and section 2042(b)(2) of the Implementing the
			 Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53; 22
			 U.S.C. 2375 note).
			(9)According to
			 United States military sources and unclassified intelligence reports, including
			 the July 2007 National Intelligence Estimate entitled, The Terrorist
			 Threat to the U.S. Homeland, the Taliban, al Qaeda, and their Pakistani
			 affiliates continue to use territory in Pakistan as a haven, recruiting
			 location, and rear base for violent actions in both Afghanistan and Pakistan,
			 as well as attacks globally, and pose a threat to the United States
			 homeland.
			(10)The toll of
			 terrorist attacks, including suicide bombs, on the people of Pakistan include
			 thousands of citizens killed and wounded across the country, over 1,400
			 military and police forces killed (including 700 since July 2007), and dozens
			 of tribal, provincial, and national officials targeted and killed, as well as
			 the brazen assassination of former prime minister Benazir Bhutto while
			 campaigning in Rawalpindi on December 27, 2007, and several attempts on the
			 life of President Pervaiz Musharraf, and the rate of such attacks have grown
			 considerably over the past 2 years.
			(11)The people of
			 Pakistan and the United States share many compatible goals, including—
				(A)combating
			 terrorism and violent radicalism, both inside Pakistan and elsewhere;
				(B)solidifying
			 democracy and the rule of law in Pakistan;
				(C)promoting the
			 economic development of Pakistan, both through the building of infrastructure
			 and the facilitation of increased trade;
				(D)promoting the
			 social and material well-being of Pakistani citizens, particularly through
			 development of such basic services as public education, access to potable
			 water, and medical treatment; and
				(E)safeguarding the
			 peace and security of South Asia, including by facilitating peaceful relations
			 between Pakistan and its neighbors.
				(12)According to
			 consistent opinion research, including that of the Pew Global Attitudes Survey
			 (December 28, 2007) and the International Republican Institute (January 29,
			 2008), many people in Pakistan have historically viewed the relationship
			 between the United States and Pakistan as a transactional one, characterized by
			 a heavy emphasis on security issues with little attention to other matters of
			 great interest to citizens of Pakistan.
			(13)The election of
			 a civilian government in Pakistan in February 2008 provides an opportunity,
			 after nearly a decade of military-dominated rule, to place relations between
			 Pakistan and the United States on a new and more stable foundation.
			(14)Both the
			 Government of Pakistan and the United States Government should seek to enhance
			 the bilateral relationship through additional multi-faceted engagement in order
			 to strengthen the foundation for a consistent and reliable long-term
			 partnership between the two countries.
			3.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committees on Appropriations and Foreign Relations
			 of the Senate and the Committees on Appropriations and Foreign Affairs of the
			 House of Representatives.
			(2)CounterinsurgencyThe
			 term counterinsurgency means efforts to defeat organized movements
			 that seek to overthrow the duly constituted Governments of Pakistan and
			 Afghanistan through the use of subversion and armed conflict.
			(3)CounterterrorismThe
			 term counterterrorism means efforts to combat al Qaeda and other
			 foreign terrorist organizations that are designated by the Secretary of State
			 in accordance with section 219 of the Immigration and Nationality Act (8 U.S.C.
			 1189), or other individuals and entities engaged in terrorist activity or
			 support for such activity.
			(4)FATAThe
			 term FATA means the Federally Administered Tribal Areas of
			 Pakistan.
			(5)NWFPThe
			 term NWFP means the North West Frontier Province of Pakistan,
			 which has Peshawar as its provincial capital.
			(6)Pakistan-Afghanistan
			 border areasThe term Pakistan-Afghanistan border
			 areas includes the Pakistan regions known as NWFP, FATA, and parts of
			 Balochistan in which the Taliban or Al Qaeda have traditionally found
			 refuge.
			(7)Security-related
			 assistanceThe term security-related assistance
			 means—
				(A)grant assistance
			 to carry out section 23 of the Arms Export Control Act (22 U.S.C. 2763);
				(B)assistance under
			 chapter 2 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2311 et
			 seq.);
				(C)assistance under
			 chapter 5 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2347 et
			 seq.);
				(D)any equipment,
			 supplies, and training provided pursuant to section 1206 of the National
			 Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat.
			 3456); and
				(E)any equipment,
			 supplies, and training provided pursuant to section 1206 of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 368).
				(8)Security forces
			 of pakistanThe term security forces of Pakistan
			 means the military, paramilitary, and intelligence services of the Government
			 of Pakistan, including the armed forces, Inter-Services Intelligence
			 Directorate, Intelligence Bureau, police forces, Frontier Corps, and Frontier
			 Constabulary.
			4.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to support the
			 consolidation of democracy, good governance, and rule of law in
			 Pakistan;
			(2)to affirm and
			 build a sustained, long-term, multifaceted relationship with Pakistan;
			(3)to further the
			 sustainable economic development of Pakistan and the improvement of the living
			 conditions of its citizens by expanding United States bilateral engagement with
			 the Government of Pakistan, especially in areas of direct interest and
			 importance to the daily lives of the people of Pakistan;
			(4)to work with
			 Pakistan and the countries bordering Pakistan to facilitate peace in the region
			 and harmonious relations between the countries of the region;
			(5)to work with the
			 Government of Pakistan to prevent any Pakistani territory from being used as a
			 base or conduit for terrorist attacks in Pakistan, Afghanistan, or elsewhere in
			 the world;
			(6)to work in close
			 cooperation with the Government of Pakistan to coordinate military and
			 paramilitary action against terrorist targets;
			(7)to work with the
			 Government of Pakistan to help bring peace, stability, and development to all
			 regions of Pakistan, especially those in the Pakistan-Afghanistan border areas,
			 including support for an effective counterinsurgency strategy; and
			(8)to expand
			 people-to-people engagement between the United States and Pakistan, through
			 increased educational, technical, and cultural exchanges and other
			 methods.
			5.Authorization of
			 funds
			(a)AuthorizationThere
			 are authorized to be appropriated to the President, for the purposes of
			 providing assistance to Pakistan under the Foreign Assistance Act of 1961 (22
			 U.S.C. 2151 et seq.), the following amounts:
				(1)For fiscal year
			 2009, up to $1,500,000,000.
				(2)For fiscal year
			 2010, up to $1,500,000,000.
				(3)For fiscal year
			 2011, up to $1,500,000,000.
				(4)For fiscal year
			 2012, up to $1,500,000,000.
				(5)For fiscal year
			 2013, up to $1,500,000,000.
				(b)Sense of
			 Congress on Economic Support FundsIt is the sense of Congress
			 that, subject to an improving political and economic climate, there should be
			 authorized to be appropriated up to $1,500,000,000 per year for fiscal years
			 2014 through 2018 for the purpose of providing assistance to Pakistan under the
			 Foreign Assistance Act of 1961.
			(c)Sense of
			 Congress on security-related assistanceIt is the sense of
			 Congress that security-related assistance to the Government of Pakistan should
			 be provided in close coordination with the Government of Pakistan, designed to
			 improve the Government's capabilities in areas of mutual concern, and
			 maintained at a level that will bring significant gains in pursuing the
			 policies set forth in paragraphs (5), (6), and (7) of section 4.
			(d)Use of
			 fundsFunds appropriated pursuant to the authorization of
			 appropriations under this section shall be used for projects intended to
			 benefit the people of Pakistan, including projects that promote—
				(1)just and
			 democratic governance, including—
					(A)political
			 pluralism, equality, and the rule of law;
					(B)respect for human
			 and civil rights;
					(C)independent,
			 efficient, and effective judicial systems;
					(D)transparency and
			 accountability of all branches of government and judicial proceedings;
			 and
					(E)anticorruption
			 efforts among police, civil servants, elected officials, and all levels of
			 government administration, including the military;
					(2)economic freedom,
			 including—
					(A)private sector
			 growth and the sustainable management of natural resources;
					(B)market forces in
			 the economy; and
					(C)worker rights,
			 including the right to form labor unions and legally enforce provisions
			 safeguarding the rights of workers and local community stakeholders; and
					(3)investments in
			 people, particularly women and children, including—
					(A)broad-based
			 public primary and secondary education and vocational training for both boys
			 and girls;
					(B)the construction
			 of roads, irrigation channels, wells, and other physical infrastructure;
					(C)agricultural
			 development to ensure food staples in times of severe shortage;
					(D)quality public
			 health, including medical clinics with well trained staff serving rural and
			 urban communities; and
					(E)public-private
			 partnerships in higher education to ensure a breadth and consistency of
			 Pakistani graduates to help strengthen the foundation for improved governance
			 and economic vitality.
					(e)Preference for
			 building local capacityThe President is encouraged, as
			 appropriate, to utilize Pakistani firms and community and local nongovernmental
			 organizations in Pakistan to provide assistance under this section.
			(f)Authority To
			 use funds for operational and audit expensesUp to 7 percent of
			 the funds appropriated for a fiscal year pursuant to the authorization of
			 appropriations under this section—
				(1)may be used for
			 administrative expenses of Federal departments and agencies in connection with
			 the provision of assistance authorized by this section; or
				(2)may be made
			 available to the Inspector General of the United States Agency for
			 International Development to provide audits and program reviews of projects
			 funded pursuant to this section.
				(g)Use of
			 fundsFunds appropriated or otherwise made available to carry out
			 this section shall be utilized to the maximum extent possible as direct
			 expenditures for projects and programs, subject to existing reporting and
			 notification requirements.
			(h)Notification
			 requirements
				(1)Notice of
			 assistance for budget supportThe President shall notify Congress
			 not later than 15 days before providing any assistance under this section as
			 budgetary support to the Government of Pakistan or any element of such
			 Government.
				(2)Annual
			 reportThe President shall submit to the appropriate
			 congressional committees a report on assistance provided under this section
			 during the most recent fiscal year. The report shall describe—
					(A)all expenditures
			 under this section, by region;
					(B)the intended
			 purpose for such assistance, the strategy or plan with which it is aligned, and
			 a timeline for completion associated with such strategy or plan;
					(C)a list of persons
			 or entities who have received funds in excess of $25,000 to conduct projects
			 under this section during the period covered by the report, and an assessment
			 of the effectiveness of the project or projects conducted by each such person
			 or entity;
					(D)any shortfall in
			 United States financial, physical, technical, or human resources that hinder
			 effective use and monitoring of such funds;
					(E)any negative
			 impact, including the absorptive capacity of the region for which the resources
			 are intended, of United States bilateral or multilateral assistance and
			 recommendations for modification of funding, if any; and
					(F)the amount of
			 funds appropriated pursuant to the authorization of appropriations under this
			 section that were used during the reporting period for administrative expenses
			 or for audits and program reviews pursuant to the authority under subsection
			 (f).
					(i)Sense of
			 Congress on funding of prioritiesIt is the sense of Congress
			 that the Government of Pakistan should allocate a greater portion of its
			 budget, consistent with its Poverty Reduction Strategy Paper, to
			 the recurrent costs associated with education, health, and other priorities
			 described in this section.
			6.Limitation on
			 certain assistance
			(a)Limitation on
			 certain military assistanceBeginning in fiscal year 2010, no
			 grant assistance to carry out section 23 of the Arms Export Control Act (22
			 U.S.C. 2763) and no assistance under chapter 2 of part II of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2311 et seq.) may be provided to Pakistan in
			 a fiscal year until the Secretary of State makes the certification required
			 under subsection (c).
			(b)Limitation on
			 Arms transfersBeginning in fiscal year 2012, no letter of offer
			 to sell major defense equipment to Pakistan may be issued pursuant to the Arms
			 Export Control Act (22 U.S.C. 2751 et seq.) and no license to export major
			 defense equipment to Pakistan may be issued pursuant to such Act in a fiscal
			 year until the Secretary of State makes the certification required under
			 subsection (c).
			(c)CertificationThe
			 certification required by this subsection is a certification to the appropriate
			 congressional committees by the Secretary of State, after consultation with the
			 Secretary of Defense and the Director of National Intelligence, that the
			 security forces of Pakistan—
				(1)are making
			 concerted efforts to prevent al Qaeda and associated terrorist groups from
			 operating in the territory of Pakistan;
				(2)are making
			 concerted efforts to prevent the Taliban from using the territory of Pakistan
			 as a sanctuary from which to launch attacks within Afghanistan; and
				(3)are not
			 materially interfering in the political or judicial processes of
			 Pakistan.
				(d)WaiverThe
			 Secretary of State may waive the limitations in subsections (a) and (b) if the
			 Secretary determines it is in the national security interests of the United
			 States to provide such waiver.
			(e)Prior notice of
			 waiverA waiver pursuant to subsection (d) may not be exercised
			 until 15 days after the Secretary of State provides to the appropriate
			 congressional committees written notice of the intent to issue such waiver and
			 the reasons therefor. The notice may be submitted in classified or unclassified
			 form as necessary.
			7.Sense of
			 Congress on Coalition support fundsIt is the sense of Congress that—
			(1)Coalition Support
			 Funds are critical components of the global fight against terrorism and the
			 primary support for military operations of the Government of Pakistan to
			 destroy the terrorist threat and close the terrorist safe haven, known or
			 suspected, in the FATA, the NWFP, and other regions of Pakistan;
			(2)despite the broad
			 discretion Congress granted the Secretary of Defense in terms of managing
			 Coalition Support Funds, the Pakistan reimbursement claims process for
			 Coalition Support Funds requires increased oversight and accountability,
			 consistent with the conclusions of the June 2008 report of the United States
			 Government Accountability Office (GAO–08–806); and
			(3)in order to
			 ensure that this significant United States effort in support of countering
			 terrorism in Pakistan effectively ensures the intended use of Coalition Support
			 Funds, and to avoid redundancy in other security assistance programs, such as
			 Foreign Military Financing and Foreign Military Sales, more specific guidance
			 should be generated, and accountability delineated, for officials associated
			 with oversight of this program within the United States Embassy in Pakistan,
			 the United States Central Command, the Department of Defense, the Department of
			 State, and the Office of Management and Budget.
			8.Afghanistan-Pakistan
			 border strategy
			(a)Development of
			 comprehensive strategyThe Secretary of State, in consultation
			 with the Secretary of Defense, the Director of National Intelligence, and such
			 other government officials as may be appropriate, shall develop a
			 comprehensive, cross-border strategy for working with the Government of
			 Pakistan, the Government of Afghanistan, NATO, and other like-minded allies to
			 best implement effective counterterrorism and counterinsurgency measurers in
			 and near the border areas of Pakistan and Afghanistan, especially in known or
			 suspected safe havens such as Pakistan’s FATA, the NWFP, parts of Balochistan,
			 and other critical areas in the south and east border areas of
			 Afghanistan.
			(b)ReportNot
			 later than June 1, 2009, the Secretary of State shall submit to the appropriate
			 congressional committees a detailed description of a comprehensive strategy for
			 counterterrorism and counterinsurgency in the FATA, as well as proposed
			 timelines and budgets for implementing the strategy.
			9.Sense of
			 CongressIt is the sense of
			 Congress that the United States should—
			(1)recognize the
			 bold political steps the Pakistan electorate has taken during a time of
			 heightened sensitivity and tension in 2007 and 2008 to elect a new civilian
			 government;
			(2)seize this
			 strategic opportunity in the interests of Pakistan as well as in the national
			 security interests of the United States to expand its engagement with the
			 Government and people of Pakistan in areas of particular interest and
			 importance to the people of Pakistan; and
			(3)continue to build
			 a responsible and reciprocal security relationship taking into account the
			 national security interests of the United States as well as regional and
			 national dynamics in Pakistan to further strengthen and enable the position of
			 Pakistan as a major non-NATO ally.
			
	
		September 26 (legislative day, September 17),
		  2008
		Reported without amendment
	
